Exhibit Contacts: Caraco Pharmaceutical – Jitendra Doshi - P: (313) 871-8400 Caraco Pharmaceutical – Thomas Versosky - P: (313) 556-4150 Caraco Pharmaceutical Laboratories, Ltd. Reports Results for the Third Quarter and First Nine Months of Fiscal Year 2010 DETROIT, January 28, 2010 Caraco Pharmaceutical Laboratories, Ltd. (NYSE Amex: CPD) generated net sales of $52.0 million and $178.4 million for the third quarter and first nine months of Fiscal 2010, respectively, compared to $55.7 million and $286.2 million, respectively, during the corresponding periods of Fiscal 2009. Net sales decreased during the third quarter and first nine months of
